Cutting, J.,
dissenting. — The administration of justice requires this Court to be governed by fixed rules as well of the common law as those established by the Court itself, in furtherance thereof; and the question in this case arises, whether those rules shall be of any avail. The present action is debt upon a recognizance given by the defendant before a justice of the peace, conditioned that "he shall prosecute his appeal with effect and pay all costs after such appeal.” And the averment in the plaintiff’s declaration, among other things, is, that at the September term of this *344Court, 1858, lie recovered judgment against the' defendant for $20,00 debt, and costs of suit, taxed at $62,67, of which $54,07 accrued after the appeal. The recovery of the judgment was a material allegation, and was to be shown at the trial by record evidence remaining in the appellate Court, it being a Court of record. It is not denied that the defendant appealed from the decision of the magistrate and gave the recognizance as before stated.- It became, therefore, his duty to furnish the original recognizance and copies of the original papers, and file them in the appellate Court, at the time of the entry of his appeal; otherwise, unless for good cause shown why it was not done, on motion of the appellee’s attorney, his appeal should have been rendered ineffectual. But it seems, in this case, no such proceedings were had; neither the papers were furnished by the defendant, or any motion made by the plaintiff, founded on such omission. The appeal was entered at the September term of this Court, 1855; the action referred in the summer of 1858, and the report made and accepted at the September term of the same year; at which term the following is the docket entry under the action, and the only record evidence offered, viz. : "Referred to H. A. Wyman, Esq., 17 (day) Report offered and accepted. Debt $20,00; cost $62,67.”
. The present action on the recognizance was commenced on December 7, 1858, the plaintiff having caused the recognizance to be filed three days before, -and came on for trial at the December term, 1859. From the foregoing elements of proof it became necessary for the plaintiff, in order to maintain his action, to show by legal testimony that he had recovered a judgment, which, in the opinion of the presiding Judge, he failed to do, and a nonsuit was ordered.
Now, then, the question arises, whether at the trial there was legal evidence before the Court, that a judgment had been rendered before the commencement of the action. A judgment is defined to be — "the decision or sentence of* the law, given by a Court of justice, as the result of proceedings instituted therein, for the redress of an injury.” *345And a record to be — "a written memorial made by a public officer authorized by law to perform that function, and intended to serve as evidence of something written, said, or done.” But, "every minute made by a clerk of a Court for his own future guidance in making up his record, is not a record.” 4 Wash., C. C. Rep., 698. There was then no record of a judgment, or sufficient materials for a record in the possession of the clerk, either when the action was commenced or at the time of the trial; at which time " the clerk testified that he had never made any extended record of the judgment, because he never had received any copy of the writ and appeal papers.” And, by the 35th Rule of this Court, he never can hereafter make up and complete his record, except upon petition to, and permission by this Court, after due notice to the adverse party, and on the payment of costs by the petitioner to such party, if he appears, and to the clerk for recording the judgment.
It is not denied that docket entries, in some cases, through necessity, may be introduced as evidence instead of an extended record, before the clerk has had time and an opportunity to complete the record, but all the elements necessary for the record should be in his possession, and not otherwise through the neglect of the prevailing party. In this case the copy of the writ, the very basis of the action, and of the proceedings before the magistrate, has never been filed in this Court or been in the clerk’s possession. In fact, from what was shown by the plaintiff on the trial, it sufficiently appeared that no record had been or could be made without subsequent proceedings in this Court, which depended wholly upon a future contingency. The elements for ^he record of a judgment were vague, scattered and chaotic. The great industry of the plaintiff’s counsel, and the indulgence of the Court, may hereafter collect and put them into form, and, until that time shall arrive, the plaintiff will have no legal proof of a judgment. In my opinion the nonsuit was properly ordered.
Tenney, C. J., and Appleton, J., concurred.